Exhibit 32 Section1350 Certification Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (“Section 906”), Michael D. Popielec and Philip A. Fain, the President and Chief Executive Officer and Chief Financial Officer and Treasurer, respectively, of Ultralife Corporation, certify that (i)the Quarterly Report on Form 10-Q for the quarter ended April 2, 2017 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of Ultralife Corporation. A signed original of this written statement required by Section906 has been provided to Ultralife Corporation and will be retained by Ultralife Corporation and furnished to the Securities and Exchange Commission or its staff upon request. Date: May 4, 2017 By: /s/ Michael D. Popielec Michael D. Popielec President and Chief Executive Officer Date: May 4, 2017 By: /s/ Philip A. Fain Philip A. Fain Chief Financial Officer and Treasurer
